                        Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 1 of 9




AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                          Eastern District of Pennsylvania
                                                                               )
              UNITED STATES OF AMERICA
                                                                               )
                                                                                         JUDGMENT IN A CRIMINAL CASE
                                  V.                                           )
                         ABID STEVENS                                          )
                                                                                         Case Number: DPAE2:19CR000350-002
                                                                               )
                                                                               )         USM Number: #77300-066
                                                                               )
                                                                               )          Robert Gamburg, Esquire
                                                                               )         Defendant's Attorney
THE DEFENDANT:
Dpleaded guilty to count(s)
D pleaded nolo contenderc to count(s)
  which was accepted by the court.
� was found guilty on count(s)            1 and 2
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended            Count
18:U.S.C. §1951(a) and §2         Robbery which interferes with interstate commerce; Aiding and Abetting         3/22/2019

18:U.S.C. §924 (c)(1) and §2      Carrying and using a firearm during and in relation to a crime of violence;    3/22/2019                 2

                                  Aiding and Abetting


       The defendant is sentenced as provided in pages 2 through                     9         of this judgment. The sentence is imposed pursuant to
the Sentencing Refon11 Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                  0   IS     Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are folly paid. lf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                5/20/2021
                                                                              Date of Imposition of Judgment

                                                                             /s/ Hon. Jan E. DuBois
                                                                              Signature of Judge




                                                                                       Jan E. DuBois, United States District Court Judge
                                                                              Name and Title of Judge

                                                                             May 27, 2021
                                                                              Date
Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 2 of 9
Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 3 of 9
Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 4 of 9
Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 5 of 9
Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 6 of 9
Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 7 of 9
                       Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 8 of 9




 ~ -��u (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet SA - Criminal Monetary Penalties
                                                                                              Judgment-Page -�8- of             9
DEFENDANT: ABID STEVENS
CASE NUMBER: DPAE2:19CR000350-002

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
Defendant shall pay restitution in the total amount of $100.00, to: lsaliza Rodriguez, 2217 Princeton Avenue, Philadelphia,
Pennsylvania 19149.Restitution is due immediately. Interest on the restitution is waived. Restitution payments shall be
made to the U.S. Treasury and forwarded to the Clerk, United States District Court for the Eastern District of Pennsylvania,
for distribution to lsaliza Rodriguez.

It is recommended that the defendant pay is restitution while in custody pursuant to the Bureau of Prisons Inmate Financial
Responsibility Program provided, however, that the defendant pay the restitution in quarterly installments of not less than
$25.00 out of his prison earnings, unless his prison earnings after payment of his special assessment are less than $25.00
a quarter, in which event, the quarterly installment shall be the amount of his prison earnings. Beginning thirty (30) days
after defendant is release from custody, defendant shall pay the balance due on his restitution obligation in monthly
installments of not less than $25.00, while defendant is employed in a gainful occupation.

The restitution order is joint and several with all other defendants subject to restitution orders to the same victim for the
same loss including, but not limited to:

Donnie Smith - Criminal No. 19-350-01, and
Maurice Quinn - Criminal No. 19-350-03.

The Court finds that defendant has sufficient assets, income and income earning potential to warrant imposition of the
restitution order and payment schedule, taking into account his expenditures for food, clothing, shelter and other necessities
for himself and his family.

The Court finds that the defendant has insufficient assets, income and income earning potential to warrant imposition of a
fine in addition to the restitution obligation. Accordingly, a fine is waived in this case.

Defendant shall pay to the United States a special assessment of $200.00, which shall be due immediately. It is
recommended that the defendant pay his special assessment while in custody pursuant to the Bureau of Prisons Inmate
 Financial Responsibility Program provided however, that defendant shall pay the special assessment in quarterly
installments of not less than $25.00 out of his prison earnings unless his prison earnings are less than $25.00 a quarter, in
which event, the quarterly installment in payment of his special assessment shall be the balance of his prison earnings.
Beginning thirty (30) days after defendant is released from custody, defendant shall pay the balance due on his special
assessment in monthly installments of not less than $25.00 while defendant is employed in a gainful occupation.
Case 2:19-cr-00350-JD Document 188 Filed 05/27/21 Page 9 of 9
